Citation Nr: 0020252	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-09 912	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1966 to June 
1970.  This appeal arises from a May 1997 rating decision 
which denied service connection for PTSD.  The Board of 
Veterans' Appeals (Board) has noted that in August 1990, the 
RO denied service connection for PTSD and that, in April 
1996, the RO held that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
The May 1997 RO decision indicates that the RO determined 
that the claim was reopened by the submissions of new and 
material evidence, because the issue was reviewed on a de 
novo basis.  


FINDINGS OF FACT

Medical diagnoses of the veteran include PTSD, a stressful 
event which he has described as having occurred in service 
has been verified, and medical evidence relates his current 
PTSD symptoms to the claimed, inservice stressful event.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 ("Armed Forces of the United 
States Report of Transfer or Discharge" shows that his last 
duty assignment was with Company "B" of the 84th Engineer 
Battalion, United States Army, Vietnam.  The DD Form 214 
indicates that his service in Vietnam extended from April 
1968 to June 1970.  The DD From 214 does not show that the 
veteran received any combat awards or decorations.  

The veteran's military personnel records indicate that the 
84th Engineer Battalion was a construction unit.  The 
veteran's military occupational specialties included light 
and heavy vehicle operator and construction.  His service 
medical records do not contain a complaint, diagnosis, or 
treatment for an acquired psychiatric disorder, to include 
PTSD.  

In April 1990, the veteran submitted a claim for service 
connection for PTSD.  In an separate statement, dated in 
April 1990, the veteran asserted that he served in Vietnam in 
a combat engineer unit.  He stated that several of his 
friends were killed and several of his friends committed 
suicide.  He reported that he had been receiving medical 
treatment for depression since 1984.  

The evidence includes a letter dated June 11, 1990, from 
Roger W. Browne, M.D., of Hupps Mill Medical Associates, 
Ltd., in South Boston, Virginia.  The letterhead of Dr. 
Browne's letter indicates that he and his colleague 
specialize in internal medicine.  Dr. Browne reported that he 
had been providing medical treatment to the veteran since 
February 1990.  Dr. Browne explained that the veteran had 
several disabilities, including PTSD.  Dr. Browne opined that 
there was a direct link between the veteran's experiences in 
Vietnam and his PTSD.  

A November 1995 notice from the Social Security 
Administration (SSA) shows that the veteran is in receipt of 
SSA benefits.  

On VA Agent Orange registry evaluation of the veteran in 
February 1996, it was noted that the veteran was receiving 
SSA disability benefits.  The examiner's neuropsychiatric 
evaluation included a diagnosis of depression.  

A report of an August 1996 VA PTSD evaluation of the veteran 
at the VA Medical Center in Winston-Salem, North Carolina 
(Winston-Salem VAMC) indicated that the veteran was referred 
for a PTSD evaluation by his family physician (Dr. Browne).  
The evaluation was conducted by a clinical psychologist and a 
psychology technician.  It was noted that the veteran 
completed a series of psychometric instruments as part of his 
PTSD evaluation.  On one test, he reported high levels of 
negative affect, such as guilt, apprehension and anger.  He 
demonstrated what was described as a significant level of 
PTSD symptoms on two other tests.  The veteran reported 
having had moderate to heavy combat exposure while serving in 
Vietnam.  The examiners concluded that the test results were 
consistent with a diagnosis of combat-related PTSD.  The 
veteran referred to several events from his service in 
Vietnam which continue to cause him distress.  He described 
seeing a soldier who had just arrived in Vietnam on his 18th 
birthday shot in the head.  The veteran stated that he had 
carried the soldier's weapon and bloody helmet back to base.  
He had weekly intrusive memories of this event and other 
events, and he experiences distress when he is reminded of 
these events by triggers such as hot weather, the smell of 
fish, and the sound of helicopters.  He reported nightly, 
severe nightmares about these events which cause him to 
awaken shouting.  He makes daily efforts to avoid thoughts 
and feelings about his Vietnam experiences.  Past avoidance 
techniques have included heavy alcohol use.  He had not used 
alcohol in the past year.  The veteran reported feeling 
severely detached from others most or all of the time and 
periods of 24 hours at a time during which he has amnesia and 
a sense of disorientation.  He also described an inability to 
have feelings much of the time, and a moderate sense of a 
foreshortened future.  He described several symptoms of 
hyperarousal, including an inability to sleep more than three 
hours a night, difficulty concentrating most of the time, 
excessive concern for his safety and daily, severe startle 
responses to noise.  He endorsed suicidal ideation and 
reported having held a gun to his head two months earlier.  
He described current suicidal ideation without intent, and a 
history of alcohol abuse which began during his service in 
Vietnam.  He indicated that he had not been employed for four 
years, and that he was receiving SSA disability benefits for 
liver problems.  Diagnoses included Axis I: PTSD, major, 
recurrent depressive disorder, and alcohol dependence, in 
remission.  

In a letter dated in February 1996 and submitted by the 
veteran in August 1996, Dr. Browne opined that the veteran 
has PTSD.  Dr. Browne further opined that the veteran's 
various symptoms and disabilities, including failed 
marriages, difficulty readjusting to society, and alcoholism 
all developed after his service in Vietnam.  

In March 1997, a letter from one of the veteran's sisters was 
associated with the claims folder.  She asserted that, 
following the veteran's return from Vietnam, a personality 
change was apparent in him.  He was no longer relaxed, 
comfortable, outgoing or easygoing as he had formerly been.  
On one occasion, he experienced a series of flashbacks, and 
jumped through a second story storage window screaming that 
someone was going to shoot.  The veteran's sister stated that 
her belief that painful memories, his inability to sleep 
well, and mood swings seemed easier for him to blot out if he 
drank alcohol.  After a time, he seemed to be worse.  He 
continues to have problems sleeping, he sits and stares into 
space, is withdrawn at times, and has difficulty hearing.  

A February 1997 letter from another of the veteran's sisters 
was associated with the claims folder in May 1997.  She 
stated that the veteran was one of seven children who were 
left motherless when their mother died suddenly at the age of 
42.  He coped well as a child.  He joined the Army at 18, and 
served two years in Vietnam.  He corresponded regularly with 
his sister, and she stated that he expressed fears for his 
life.  He described an incident in which an 18-year-old 
soldier, after just arriving in Vietnam, was shot through the 
head and killed.  The veteran was in front of the soldier in 
a truck, and had to carry the soldier's bloody helmet and 
weapon back to the base.  After this incident, his sister 
stated that nothing seemed to matter much to the veteran, and 
he began to drink quite a bit.  He continued to drink after 
returning from Vietnam, and he experienced bouts of 
depression.  His sister reported that, the veteran's family 
received a call from a private hospital after the veteran 
crashed through a second story window screaming that someone 
was going to shoot him.  Although the veteran had 
discontinued drinking, the veteran's sister indicated that he 
continued to be depressed.  

With a VA Form 9, dated in May 1998, the veteran submitted a 
photocopy of an Army Commendation Medal, which he indicated 
he was awarded for his combat service in Vietnam.  In the VA 
Form 9, the veteran stated that stressful events which he 
experienced in Vietnam included an incident near a location 
he identified as "Tu I Wa", in which he saw a soldier from 
Georgia identified as "Gaylon Minor Smith" shot in the head 
in an ambush.  

Several documents were subsequently added to the claims 
folder, including duplicates of letters from Dr. Browne.  A 
letter from Dr. Browne dated June 29, 1990, contained Dr. 
Browne's opinion that the veteran has PTSD as a result of his 
service in Vietnam.  An October 1990 disability determination 
evaluation of the veteran by Stephen R. Levitt, M.D., 
included the veteran's reported history of occasional 
flashbacks to Vietnam.  He thinks a great deal about Vietnam 
at times, and has recollections and memories.  He often feels 
jumpy, startles easily, and has nightmares, which were 
reported as having recently decreased in severity.  Following 
clinical evaluation, Dr. Levitt's impressions included 
depression, probable dysthymic disorder, and probable chronic 
PTSD.  

The Board notes that a directory of names listed on the 
Vietnam Veterans Memorial in Washington, D.C. includes Galen 
Minor Smith, a private first class in the U.S. Army, from 
Canon, Georgia, who is listed as having been killed in 
October 1969.  


Analysis

The veteran's claim for entitlement to service connection for 
PTSD is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); it is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).  See also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, even if it is 
found that there was a stressful event in service, it must 
still be determined whether that stressful event was of 
sufficient gravity to support a diagnosis of PTSD.  In West 
v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of a stressor is a medical determination, and 
that adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  

In this case, several letters from Dr. Browne contain his 
opinion that the veteran has PTSD.  Although Dr. Browne 
appears to be a specialist in internal medicine, a VA 
psychologist also diagnosed PTSD in the report of the August 
1996 VA PTSD evaluation of the veteran at Winston-Salem VAMC.  
Therefore, the requirement that there be a clear diagnosis of 
PTSD is met.  The veteran has stated that he witnessed the 
death of a soldier whom he identified as Gaylon Minor Smith.  
Independent evidence confirms that a soldier named Galen 
Minor Smith was killed in Vietnam in October 1969, during the 
time in which the veteran's DD Form 214 shows he was serving 
in Vietnam.  The Board concludes that the inservice stressor 
claimed by the veteran actually occurred.  The report of the 
August 1996 VA PTSD evaluation of the veteran indicated that 
he had combat-related PTSD, and, in discussing the veteran's 
PTSD,  the evaluation report specifically listed the events 
surrounding the death of a soldier to which the veteran has 
consistently referred.  Accordingly, the Board concludes that 
medical evidence establishes a link between the veteran's 
current PTSD symptomatology and the claimed, inservice 
stressor.  Therefore, the claim of service connection for 
PTSD should be granted.  



ORDER

Entitlement to service connection for PTSD is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

